Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 24-27 and 29 are objected to because of the following informalities:  claims 24, 26 and 29 appear to be missing the word “wherein” after the recitation of the claim number making the claims grammatically incorrect and confusing to read.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piveteau et al. (USPGPub 2009/0177273).
Regarding claim 21 and 30, Piveteau teaches forming a microporous coating on an alumina substrate followed by the provision of a nanoporous coating [0021][0016] wherein the coating particles may be nanometer scale alumina [0017](Fig. 4) wherein the product is thereafter dried and sintered [0056] and reasonably cooled at some time before use.
Regarding claim 31, Piveteau teaches coating with alumina and as such properly rejects the claim at hand by meeting the limitations of the parent claim wherein a third option is to coating with nanometer alumina.
Claim(s) 21 and 32-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (CN107374763).
Regarding claim 21, Shen teaches forming a nanoporous outer layer coating on a biomedical substrate [0012] employing a yttrium partially stabilized zirconia [0016] slurry [0019], wherein after the slurry is dried and sintered [0021] and reasonably cooled.
Regarding claims 32-34, the Shen literally teaches all of the limitations of the claims in question in the same terms in the examples [0111-0121], wherein it is realized that this application is by the same applicant as the current application but is not listed as related thereto in the patent continuity chain.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piveteau et al. (USPGPub 2009/0177273) as applied to claims 21 and 30-31 above in view of Diaz et al. (USPGPub 2007/0151418).
Regarding claim 22, the teachings of Piveteau are as shown above. Piveteau fails to teach wherein the alumina formed is formed by a hydrothermal hydrolysis. However, Diaz shows that a known method of forming alumina nanoparticles [0005] is through the use of hydrothermal hydrolysis [0058-0061]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the alumina nanoparticles of Diaz in the alumina nanoparticle coating method of Piveteau as combination of an alumina nanoparticle production method and an alumina nanoparticle use method wherein the results would be predictable.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 23, Piveteau in view of Diaz uses hydrothermal hydrolysis which is the alternative option to co-precipitation in claim 22.  As such the prior art meets the limitations of the current claim because the current claim further defines a scenario not rejected by the examiner and not required by the current claims.
Regarding claims 24-25, as with claim 23 above, the claims further limit the scenario of yttrium partially stabilized zirconia deposition by liquid phase co-precipitation without requiring that this scenario be used. As such the alumina-by-hydrothermal hydrolysis deposition of Piveteau in view of Diaz meets the limitations of the claims.
Regarding claims 26-27, as with claims 24-25 above, the claims further limit the scenario of alumina doped yttrium partially stabilized zirconia deposition by liquid phase co-precipitation without requiring that this scenario be used. As such the alumina-by-hydrothermal hydrolysis deposition of Piveteau in view of Diaz meets the limitations of the claims.
Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piveteau et al. (USPGPub 2009/0177273) as applied to claims 21 and 30-31 above in view of Cales et al. (USPGPub 2002/0031675) and further in view of Thakare (“Progress in Synthesis and Applications of Zirconia” International Journal of Engineering Research and Development, Vol. 5, Issue 1, 11-2012, pp. 25-28).	
Regarding claim 28, the teachings of Piveteau are as shown above. Piveteau fails to teach wherein the specific type of zirconia used is yttrium partially stabilized zirconia.  However, Cales shows that a known type of zirconia used specifically for biomedical applications is YTZP [0001-0005]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the YTZP of Cales as the zirconia of Piveteau as s simple substitution of one known biomedical zirconia ceramic for another where the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  The teachings of Piveteau in view of Cales are as shown above. Piveteau in view of Cales fails to teach the origin of the YTZP components.  However, Thakare teaches that a known method of obtaining YTZP is through the use of sol gel processing wherein zirconium nitrate and yttrium nitrate are used as source materials (see IIID). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the YTZP particles of Thakare in the YTZP coating method of Piveteau in view of Cales as combination of an YTZP production method and a YTZP use method wherein the results would be predictable.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piveteau et al. (USPGPub 2009/0177273) as applied to claims 21 and 30-31 above in view of Moorehead et al. (“Characterization of Novel Gel-Casting System to Make Complex-Shaped Aluminum Oxide (Al2O3) Parts” US Army Research Laboratory, 03-2016, pp. 1-26) and further in view of Muroi et al. (USPGPub 2003/0151155).	
Regarding claim 29, the teachings of Piveteau are as shown above. Piveteau fails to teach wherein the coating deposition method employed includes ammonium bicarbonate and ammonium hydroxide as claimed although Piveteau does explicitly say that the deposition may occur directly from the solution used to form the alumina such as in sol-gel processing [0041].  However, Moorehead teaches that it is known to create nanoscale alumina particles from a liquid composition comprising ammonium carbonate and ammonium hydroxide in order to form a precipitate product (see 2.1). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the alumina production method of Moorehead as the source material of Piveteau because Moorehead shows that his composition is capable of forming the desired particles of Piveteau as a product directly from precipitation.  The teachings of Piveteau in view of Moorehead are as shown above. Piveteau in view of Moorehead fails to teach the amount of bicarbonate used.  However, Moorehead notes that the material is used as a buffer (pH control mechanism) in his application wherein it is realized that the amount of buffer present control the resistance of the composition to pH changes.  Therefore in the absence of criticality of the specific range claimed in the current claim, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to control the amount of ammonium bicarbonate present in the invention of Piveteau in view of Moorehead in order to control the pH change of the composition of Piveteau in view of Moorehead as components are added as described in Moorehead. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Piveteau further teaches wherein the micropore additive may be polystyrene [0021][0036][0055](claim 38).  Piveteau in view of Moorehead fails to teach wherein the nanopore additive is among those listed. However, Muroi teaches that phenol resin [0014][0038] is a known nanopore forming additive used to create pores in ceramics (abstract). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the pore forming agent of Muroi in the nanoporous ceramic material of Piveteau in view of Moorehead as an application of a known nanopore forming agent used in nanoporous ceramic production of Muroi in the nanoporous ceramic production method of Piveteau in view of Moorehead wherein the process would be considered ready for improvement and wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
 Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717